DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antonopoulos et al. (US2021/0112879).
Claim 1. Antonopoulos et al. discloses an aerosol generating system comprising first connector part 1 arranged at a distal end face of an aerosol-generating device (atomizer/liquid reservoir portion).  The aerosol-generating device may comprise an atomiser. The first connector part 1 comprises three electrical contacts, a first electrical contact 3, a second electrical contact 4 and a third electrical contact 5. The first, second and third electrical contacts 3, 4, 5 extend substantially over a substantially circular and planar face 6 of the first connector part 1. Second connector part 10 is arranged at a closed end face of a cavity of a charging unit (power supply portion) and comprises six pin type electrical contacts, a first electrical contact 13, two second electrical contacts 14 and three third electrical contacts 15. Each of the six pin type electrical contacts of the second connector part extend outwards from the face 16 in a direction substantially perpendicular to the face 16. When the first connector part 1 is brought into contact with the second connector part 10, the first electrical contacts 3, 13 are electrically engaged, the second electrical contacts 4, 14 are electrically engaged and the third electrical contacts 5, 15 are electrically engaged. The distal end of the aerosol-generating device may be inserted into the cavity of the charging unit at any angular position and the aerosol-generating device may be freely rotated in the cavity without affecting the electrical engagement of the first and second connector parts. (Figures 1-4; [0065]; [0129]-[0138]).
Claim 4. Antonopoulos et al. discloses that the aerosol-generating device may have a proximal end and a distal end, opposite the proximal end (nozzle). The proximal end may be the end at which a user draws on the aerosol-generating device to inhale aerosol generated by the device. Accordingly, the proximal end may also be referred to as the mouth end ([0056]).
Claim 20. Antonopoulos et al. discloses an aerosol generating system comprising first connector part 1 arranged at a distal end face of an aerosol-generating device (atomizer/liquid reservoir portion).  The aerosol-generating device may comprise an atomiser. The first connector part 1 comprises three electrical contacts, a first electrical contact 3, a second electrical contact 4 and a third electrical contact 5. The first, second and third electrical contacts 3, 4, 5 extend substantially over a substantially circular and planar face 6 of the first connector part 1. Second connector part 10 is arranged at a closed end face of a cavity of a charging unit (power supply portion) and comprises six pin type electrical contacts, a first electrical contact 13, two second electrical contacts 14 and three third electrical contacts 15. Each of the six pin type electrical contacts of the second connector part extend outwards from the face 16 in a direction substantially perpendicular to the face 16. When the first connector part 1 is brought into contact with the second connector part 10, the first electrical contacts 3, 13 are electrically engaged, the second electrical contacts 4, 14 are electrically engaged and the third electrical contacts 5, 15 are electrically engaged. The distal end of the aerosol-generating device may be inserted into the cavity of the charging unit at any angular position and the aerosol-generating device may be freely rotated in the cavity without affecting the electrical engagement of the first and second connector parts. (Figures 1-4; [0065]; [0129]-[0138]). The charging unit may comprise electrical circuitry. The electric circuitry may be configured to control the transfer of power from the charging unit to the aerosol-generating device when the first and second connector parts are in electrical engagement. The electric circuitry (controller circuitry) may be configured to control the transfer of data from one or more of the charging unit to the aerosol-generating device and the aerosol-generating device to the charging unit. The electric circuitry may comprise a microprocessor ([0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos et al. (US2021/0112879) in view of Bowen et al. (US2017/0259170).
Claims 3, 21, and 22. Antonopoulos et al. discloses the device of claims 1 and 20 wherein the controller circuitry rotatably coupled to the atomizer/liquid reservoir portion, and the controller circuitry is configured and arranged to rotate in response to a rotational input on the atomizer/liquid reservoir portion while the remainder of the power supply portion is static ([0129]-[0138]), but does not explicitly disclose that the power supply portion includes controller circuitry with indicator lights.
Bowen et al. discloses a vaporization device comprising a controller that is able to correlate the readings from the sensors to a displayed light pattern on an LED light display window on the device ([0033]).
Bowen et al. teaches that there may be other features that may be incorporated into the vaporization device that may increase the enjoyment of those using the device. For example, a more intricate pattern of LED light windows may be configured on the vaporization device as can be seen in FIGS. 7A and 7B. There may be more than one set of the original LED light windows disposed on the outer surface of the device that are arranged various patterns. Having more LED light display sets disposed on the outer surface of the device increases the potential for interactive games that may be implemented on the device for the user's enjoyment. In other examples, the device may incorporate a touch pad on the outer surface of the device that may be able to control the lights and the pattern that is displayed in the LED light display windows as shown in FIG. 8. The touchpad 803 in FIG. 8 is the area defined by the dotted line. Having a touchpad may allow the user to more easily manipulate the LED color display when the device is in an enhanced-experience or game mode. In some examples, the user may use such a touchpad to generate tones that may be linked to colors displayed on the LED light display window ([0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate LED lights and a display window on the device to increase the enjoyment of those using the device as taught by Bowen et al.
Claim 5. Modified Antonopoulos et al. discloses the device of claim 3 but does not explicitly disclose wherein the atomizer/liquid reservoir portion includes a nozzle with a first primary plane that is positioned orthogonal to a second primary plane of the indicator lights, and the nozzle and the indicator lights are rotatably coupled to maintain axial alignment along a longitudinal axis of the electronic smoking device in response to the rotational input on the atomizer/liquid reservoir portion. Bowen et al. shows the lights in an “X” pattern and teaches that there may be more than one set of the original LED light windows disposed on the outer surface of the device that are arranged various patterns (Figures 7a and 7b; [0124]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the lights may be arranged such that a second primary plane of the lights is orthogonal to the first primary plane of the nozzle since Bowen et al. teaches that various patterns of lights are possible.
Claim 6. Modified Antonopoulos et al. discloses that at least one of the electrical contacts of each of the first and second connector parts may be configured to transfer data from at least one of the charging unit to the aerosol-generating device and the aerosol-generating device to the charging unit. In some embodiments, at least one of the electrical contacts of each of the first and second connector parts may be configured to transfer data from the charging unit to the aerosol-generating device. For example, the second electrical contact of each of the first and second connector parts may be configured to transfer data from the charging unit to the aerosol-generating device. In some embodiments, at least one of the electrical contacts of each of the first and second connector parts may be configured to transfer data from the aerosol-generating device to the charging unit (Antonopoulos [0018]-[0019]). Specifically, the third electrical contacts 5, 15 (communication port) are configured to transmit data between the aerosol-generating device and the charging unit (Antonopoulos Figure 3; [0139]).
Allowable Subject Matter
Claims 7, 8, and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Antonopoulos et al. discloses the device of claim 1 where the distal end of the aerosol-generating device may be inserted into the cavity of the charging unit at any angular position and the aerosol-generating device may be freely rotated in the cavity without affecting the electrical engagement of the first and second connector parts. (Figures 1-4; [0065]; [0129]-[0138]). Antonopoulos et al. does not teach limiting the rotation of the atomizer/liquid reservoir portion relative to the power supple portion. Antonopoulos et al. also does not disclose a communication port extending out of a window in the housing of the power supply portion which extends at least partially about a circumference of the housing.
	

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747